Citation Nr: 1037898	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-21 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
secondary to service-connected anxiety disorder, not otherwise 
specified (NOS), claimed as posttraumatic stress disorder (PTSD) 
with secondary substance abuse.  

2.  Entitlement to an evaluation for post-operative scrotal scar, 
residual of scrotal sinus, in excess of zero percent, prior to 
September 30, 2009, and in excess of 10 percent, from September 
30, 2009.  

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU), prior to June 22, 2008.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian


INTRODUCTION

The Veteran served on active duty from January 1969 to January 
1971.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied service connection for coronary artery 
disease (CAD), status-post myocardial infarction, as secondary to 
service-connected anxiety disorder, NOS, claimed as PTSD with 
secondary substance abuse.

It is also on appeal from a January 2006 rating decision that 
denied a compensable evaluation for the Veteran's post-operative 
scrotal scar, residual of scrotal sinus, and a May 2006 rating 
decision that denied a TDIU.  During the pendency of the appeal, 
a March 2010 rating decision assigned a 10 percent evaluation for 
the Veteran's post-operative scrotal scar, residual of scrotal 
sinus, effective September 30, 2009, and a TDIU, effective June 
22, 2008.  

In this case, the Veteran's original October 2004 claim, 
correspondence dated in February 2006, and correspondence dated 
in March 2007 make it clear that he contends that his heart 
disability is due to his service-connected anxiety disorder.  He 
has not contended, and the evidence does not suggest, that his 
heart disability had its onset during or as a result of service, 
or that it may be so presumed.

When neither the veteran nor the record raises the theory of 
entitlement to service connection on a direct basis, the Board 
need not sua sponte consider and discuss that theory.  Therefore, 
the Board will not discuss direct service connection.  Robinson 
v. Mansfield, 21 Vet. App. 545 (2008).


FINDINGS OF FACT

1.  The competent clinical evidence of record does not show that 
the Veteran's heart disability is related to a service-connected 
disability.

2.  The competent clinical evidence of record does not show that 
the Veteran's post-operative scrotal scar, residual of scrotal 
sinus, prior to September 30, 2009, covered an area of 144 square 
inches (929 sq. cm.), was unstable or painful on examination, 
limited the function of the affected part, or resulted in any 
other disabling effects; or that, from September 30, 2002, it 
limited the function of the affected part, involved three or four 
scars that were unstable or painful, or resulted in any other 
disabling effects.

3.  The competent medical evidence does not show that, prior to 
June 22, 2008, the Veteran's service-connected disabilities 
precluded him from securing or following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  A heart disability was not incurred or aggravated as a result 
of service-connected anxiety disorder, NOS, claimed as PTSD with 
secondary substance abuse.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.310(a) (2009).

2.  The criteria for an evaluation for post-operative scrotal 
scar, residual of scrotal sinus, in excess of zero percent, prior 
to September 30, 2009, and in excess of 10 percent, from 
September 30, 2009, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7802, 7803, 7804 and 7805 (prior to 
October 23, 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Codes 7802, 7804 and 7805 (2009).

3.  The requirements for a TDIU, prior to June 22, 2008, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16, 4.19 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by letters dated in 
December 2004 and June 2005 that fully addressed all necessary 
notice elements and were sent prior to the initial AOJ decisions 
in this matter.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining evidence.

The criteria for assignment of an effective date and disability 
rating in the event of award of the benefit sought were provided 
in a March 2006 statement of the case.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
RO attempted to obtain records from the Social Security 
Administration (SSA).  The RO concluded in a May 2006 memorandum 
that the Veteran's SSA records were unavailable.  The RO stated 
that all procedures for obtaining SSA records had been correctly 
followed, all efforts to obtain them had been exhausted, and 
further attempts were futile.  

The Veteran presented his contentions during a February 2006 RO 
hearing, and a March 2007 informal conference with an RO Decision 
Review Officer.  The corresponding hearing transcript and 
conference report are in the claims file.  The Veteran was 
provided an opportunity to set forth his contentions during a 
July 2010 hearing before a Veterans Law Judge but failed to 
report.  Thus, VA has been unable to obtain potentially favorable 
evidence.  "The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information that 
is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The appellant was afforded VA medical examinations throughout 
this appeal, as discussed in detail below.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA reports and opinions obtained in this case are more than 
adequate, as they are predicated on a reading of the Veteran's 
claims file, medical records and physical examinations.  They 
consider all of the pertinent evidence of record, to include the 
statements of the Veteran, and provide rationales for the 
opinions offered.  Additionally, clinical findings which are 
pertinent to the criteria applicable for rating the Veteran's 
scrotal scar were provided.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008). 

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, supra.

With respect to each of the Veteran's claims, the Board has 
reviewed all of the evidence in the claims file, with an emphasis 
on the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Service Connection 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by an 
established service-connected disorder.  38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection 
includes instances in which an established service-connected 
disorder results in additional disability of another condition by 
means of aggravation.  Allen, supra.

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for a heart disability, secondary to 
service-connected anxiety disorder, NOS, claimed as PTSD with 
secondary substance abuse.  

VA treatment records show that the Veteran has CAD.  He had a 
myocardial infarction in July 2004, and was treated with a 
cardiac catheterization and coronary intervention.  

The report of a December 2004 VA medical opinion provides that 
the examiner reviewed the Veteran's current medical records and 
most recent Compensation and Pension examination (apparently an 
October 2003 VA psychiatric examination).  It sets forth the 
relevant medical history, including a July 2004 hospitalization 
after the Veteran had a myocardial infarction.  The examiner 
observed that the Veteran was known to have hyperlipidemia, 
smoked tobacco and had hypertension.  Medical literature had 
shown a significant causal relationship between CAD and these 
factors.  Medical literature had not shown any significant causal 
relationship between anxiety disorder and CAD.  Therefore, it was 
not as likely as not that the Veteran's service-connected anxiety 
disorder caused or aggravated his CAD.  It was much more likely 
that the Veteran's CAD was caused by his tobacco use, 
hypertension and hyperlipidemia.  

The report of a November 2007 VA heart examination provides that 
the examiner reviewed the Veteran's claims file, and sets forth 
the relevant history, the Veteran's subjective complaints, and 
the results of physical examination.  The resulting diagnosis was 
CAD.  The examiner expressed the opinion that the Veteran's CAD 
was less likely as not secondary to his service-connected 
substance abuse associated with anxiety.  The examiner explained 
that the Veteran had numerous risk factors for CAD, including 
age, sex, positive family history, diabetes, hypertension and 
hyperlipidemia.  While cocaine toxicity could acutely cause 
myocardial infarctions, the Veteran's last stated use of cocaine 
was several years before his first myocardial infarction and the 
examiner was unaware of any literature showing that cocaine abuse 
could cause myocardial infarctions several years after its use.  
Chronic alcohol abuse causes a dilated cardiomyopathy and the 
Veteran did not have any evidence of a dilated cardiomyopathy.  
His echocardiograms were consistent more with an ischemic 
cardiomyopathy which was not secondary to chronic alcohol use.  
Furthermore, at this time there was no evidence that the 
Veteran's substance abuse had aggravated his heart disease.  

The Board finds that the December 2004 and November 2007 VA 
medical opinions constitute probative evidence against the 
Veteran's claim.  They were based on current examination results 
and/or a review of the medical record.  The examiners explained 
their opinions with reference to the Veteran's medical history 
and his known risk factors.  This fact is particularly important, 
in the Board's judgment, as the references makes for a more 
convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").  

The Board finds it significant that there is no medical evidence 
to the contrary of the December 2004 and November 2007 VA 
opinions.  In fact, the post-service evidence is negative for any 
evidence linking the Veteran's heart disability to any service-
connected disability.  

The Board is aware of the Veteran's contentions.  However, they 
do not constitute medical evidence in support of his claim.  The 
Veteran is not competent to diagnose the etiology of his 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  As a result, his assertions cannot constitute 
competent medical evidence that his heart disability is related 
to a service-connected disability.  

The Board is aware that lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr.  Further, lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Nevertheless, to the extent that the Veteran is able to observe 
continuity of cardiac symptoms since developing his service-
connected anxiety disorder, NOS, claimed as PTSD with secondary 
substance abuse, the credibility of his opinion is outweighed by 
the lack of probative medical evidence in support of his claim.  
In this regard, while the Board acknowledges that the absence of 
any corroborating medical evidence supporting the assertions, in 
and of itself, does not render the statements incredible, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  Simply stated, the Board finds 
that post-service medical records (containing evidence that the 
Veteran's heart disability is not related to his service-
connected anxiety disorder) outweigh the Veteran's contentions.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for a heart disability, secondary 
to service-connected anxiety disorder, NOS, claimed as PTSD with 
secondary substance abuse.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Evaluation 

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Thus, the Board 
must consider whether the veteran is entitled to staged ratings 
at any time during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board notes that effective October 23, 2008, the portion of 
the Rating Schedule pertaining to the rating of skin disorders 
(38 C.F.R. § 4.118) was revised.  The Board notes that the 
amendments only apply, however, to applications for benefits 
received on or after October 23, 2008, or upon request from a 
veteran who was rated under the applicable criteria before this 
date.  The Board has not received a request from the Veteran to 
be rated under the revised criteria.  However, the March 2010 
rating decision that granted the Veteran a 10 percent evaluation, 
effective September 30, 2009, did apply the new criteria.  

In this case, as addressed below, the Veteran's scrotal scar has 
not been shown to be deep.  Thus, the Board will not address the 
prior or revised rating criteria for deep scars set forth at 
38 C.F.R. § 4.118.  

Under the relevant criteria for the evaluation of scars in effect 
prior to October 23, 2008 (effective from August 30, 2002), 
scars, other than head, face, or neck, that are superficial and 
that do not cause limited motion covering an area or areas of 144 
square inches (929 sq. cm.) or greater are rated as 10 percent 
disabling.  This is the highest evaluation provided.  Diagnostic 
Code 7802.  

Unstable superficial scars are evaluated as 10 percent disabling.  
This is the highest evaluation provided.  Diagnostic Code 7803.

Scars that are superficial and painful on examination are rated 
as 10 percent disabling.  This is the highest evaluation 
provided.  Diagnostic Code 7804.  

Notes provide that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar, and 
that a superficial scar is one not associated with underlying 
soft tissue damage. 

Other scars are rated based upon limitation of function of 
affected part.  Diagnostic Code 7805.  

Under the relevant criteria effective October 23, 2008, scars, 
other than the head, face, or neck, that are superficial and 
nonlinear which cover an area of 144 square inches (929 sq. cm.) 
or greater are rated as 10 percent disabling.  This is the 
highest evaluation provided.  Diagnostic Code 7802.

One or two scars that are unstable or painful warrant a 10 
percent evaluation, three or four such scars warrant a 20 percent 
rating, and five or more such scars warrant a 30 percent rating.  
Diagnostic Code 7804.

For other scars (including linear scars) and other effects of 
scars evaluated under diagnostic codes 7800, 7801, 7802, and 
7804, any disabling effect(s) not considered in a rating provided 
under diagnostic codes 7800-04 is to be evaluated under an 
appropriate diagnostic code.  Diagnostic Code 7805.

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against an evaluation for 
post-operative scrotal scar, residual of scrotal sinus, in excess 
of zero percent, prior to September 30, 2009, and in excess of 10 
percent, from September 30, 2009.

The report of a November 2005 VA scars examination provides that 
the examiner reviewed the Veteran's claims file, and set forth 
the Veteran's current subjective complaints.  The Veteran said 
that at this point he had intermittent drainage in his scrotum in 
regards to the scar.  He had had no current treatment.  The 
frequency of the drainage could not be determined.  There was no 
current active infection.  He was not seeking any particular care 
for it.  The Veteran said that his scrotal scar might be 
aggravated if he had to walk for long periods of time.  He 
identified no particular hindrance.  

Physical examination revealed an erosion in the scrotum and 
perineum that was approximately 2 cm. long and 2 cm wide.  There 
was no associated flutuance or drainage.  There was no pain on 
palpation, or adherence to the underlying tissue.  It did not 
cross a joint line, and was not unstable, elevated or depressed.  
It was superficial, with no inflammation, edema or keloid 
formation.  It was not disfiguring.  The diagnosis was scrotal 
erosion.  The percentage of body area involved was less than 1 
percent.  Percentage of exposed area was 0 percent.  After 
reviewing the pertinent records and based on the examination 
findings, the examiner determined that the Veteran had no 
particular effect on his work related to his scrotal scar.  This 
took into account various factors, including the Veteran's 
personal appearance and self-care.  

The report of a September 30, 2009, VA scars examination provides 
that the examiner reviewed the claims file and examination 
request form.  The report relates that the Veteran's scrotum 
showed a one and one-half inch scar at one-quarter inch in width 
at the very bottom of the scrotum.  This was red in nature, 
slightly tender, and appeared to be stable.  There was no skin 
breakdown in or around the scar and it appeared well healed.  
There was no skin over the scar which appeared to be purely 
connective tissue.  There was no drainage.  

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against a compensable 
evaluation for post-operative scrotal scar, residual of scrotal 
sinus, prior to September 30, 2009, and an evaluation in excess 
of 10 percent from September 30, 2009.  

For the period prior to September 30, 2009, applying the criteria 
effective August 30, 2002, the medical evidence simply does not 
show that the Veteran's scrotal scar covered an area of 144 
square inches (929 sq. cm.), Diagnostic Code 7802; was unstable, 
Diagnostic Code 7803; was painful on examination, Diagnostic Code 
7804; or limited the function of the affected part, Diagnostic 
Code 7805.  

For the period from October 23, 2008, to September 30, 2009, 
applying the criteria effective October 23, 2008, the medical 
evidence simply does not show that the Veteran's scrotal scar 
covered an area of 144 square inches (929 sq. cm.) or greater, 
Diagnostic Code 7802; was unstable or painful, Diagnostic Code 
7804; or resulted in any disabling effects not considered in a 
rating provided under diagnostic codes 7800-04, Diagnostic Code 
7805.

Finally, for the period from September 30, 2009, the medical 
evidence simply does not show that the Veteran's scrotal scar 
limited function of the affected part, Diagnostic Code 7805 
(effective August 30, 2002); involved three or four scars that 
are unstable or painful, Diagnostic Code 7804 (effective October 
23, 2008); or resulted in any disabling effects not considered in 
a rating provided under diagnostic codes 7800-04, Diagnostic Code 
7805 (effective October 23, 2008).

The Board is aware of the Veteran's complaints regarding his 
scrotal scar.  As a general matter, lay statements are considered 
to be competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  The Veteran is accordingly competent to report 
observable symptoms but is not competent to provide an opinion 
requiring medical knowledge or a clinical examination by a 
medical professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  See 
Bostain, citing Espiritu.  See also Routen ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  As a result, his assertions cannot constitute 
competent medical evidence that his service-connected scrotal 
scar warrants the claimed increased evaluations.  Further, the 
observable symptoms he describes do not satisfy the criteria for 
the claimed increased evaluations.  

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to the claimed increased evaluations for his post-
operative scrotal scar, residual of scrotal sinus.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See generally 
Gilbert; Ortiz.


TDIU

The Veteran contends that he was unable to work due to service-
connected disabilities prior to June 22, 2008.  

A TDIU rating may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  
Where these percentage requirements are not met, entitlement to 
the benefit on an extraschedular basis may be considered when the 
veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including his 
employment and educational history. 38 C.F.R. §§ 3.321(b), 
4.16(b) (2009).

In determining whether the veteran is entitled to a TDIU rating, 
neither non-service-connected disabilities or advancing age may 
be considered. 38 C.F.R. § 4.19 (2009).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a TDIU 
claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In general, applicable law and regulations concerning effective 
dates state that, except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original claim, 
a claim reopened after final disallowance or a claim for increase 
will be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(a).

Effective May 2002, the Veteran's service-connected disabilities 
resulted in a combined 50 percent evaluation.  These were anxiety 
disorder, NOS, claimed as PTSD with secondary substance abuse, 
evaluated as 50 percent disabling, and post-operative scrotal 
scar, residual of scrotal sinus, evaluated as noncompensable.  

The Veteran's claim for a TDIU was received in May 2005.

The Veteran reported during his December 2005 VA psychiatric 
examination that he had recently started working full time as 
house manager on the night shift at Vets Place Central.  He said 
that he could tolerate the job because he worked essentially 
alone and did not have to interact with others on a routine 
basis.  The examiner stated that the Veteran's current 
psychiatric symptoms might pose some difficulty in future 
employment.  Most notable was his difficulty in interpersonal 
relationships.  At the present time, the Veteran was employed in 
a job that enabled him to function fairly independently with a 
minimum of contact with others.  It was likely that this type of 
job with limited interpersonal contact and remote direct 
supervision would enable him to have a fair degree of success in 
future employment.  

During a February 2006 RO hearing, the Veteran stated that he 
worked at night and on weekends as a house manager at the Center 
for Veterans Issues.  He was not in contact with anyone at this 
job.  

Effective March 22, 2007, the Veteran's service-connected 
disabilities resulted in a combined 90 percent evaluation.  These 
were cirrhosis of the liver associated with anxiety disorder, 
NOS, claimed as PTSD with secondary substance abuse, evaluated as 
50 percent disabling; anxiety disorder, NOS, claimed as PTSD with 
secondary substance abuse, evaluated as 50 percent disabling; 
hepatitis C associated with anxiety disorder, NOS, claimed as 
PTSD with secondary substance abuse, evaluated as 40 percent 
disabling; and post-operative scrotal scar, residual of scrotal 
sinus, evaluated as noncompensable.  

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against a TDIU prior to June 
22, 2008.  The Board finds that there is no evidence dated from 
February 2006 (when the Veteran was employed) to June 22, 2008 
(the effective date of the Veteran's award of a TDIU), that he 
was unemployable due to service-connected disability.  

In so finding, the Board recognizes that as of March 22, 2007, 
the Veteran's combined evaluation satisfied the criteria for TDIU 
of one disability evaluated as 40 percent or more, with 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  

However, there is simply no evidence that the Veteran was 
unemployable due to service-connected disabilities during the 
period from his February 2006 hearing (when he testified that he 
was working) to June 22, 2008 (the effective date of his TDIU).  
Thus, a TDIU is not warranted prior to June 22, 2008, on a 
schedular or extraschedular basis.  38 C.F.R. § 3.400(a).

In reaching this conclusion, the Board points out that the report 
of the Veteran's November 2007 VA heart examination reviewed the 
effects of the Veteran's service-connected cirrhosis and 
hepatitis in detail, as well as the Veteran's education level 
(GED), and employment history.  The examiner concluded that the 
Veteran was not restricted in performing sedentary jobs or light 
physical labor on account of his cirrhosis and hepatitis C.  
Heavy physical labor would not be advisable.  

The Board recognizes that this report does not address the 
Veteran's service-connected anxiety or scrotal scar.  However, 
there is simply no evidence in the claims file that either of 
these disabilities prevents employment.  Again, the December 2005 
VA psychiatric examination report noted that the Veteran was 
working.  An October 2009 VA psychiatric examination report 
provided that the examiner did not see the Veteran as 
unemployable based on psychological evidence. 

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to a TDIU.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert; Ortiz.



ORDER

Service connection for a heart disability, secondary to service-
connected anxiety disorder, NOS, claimed as PTSD with secondary 
substance abuse, is denied.

An evaluation for post-operative scrotal scar, residual of 
scrotal sinus, in excess of zero percent, prior to September 30, 
2009, and in excess of 10 percent, from September 30, 2009, is 
denied.

A TDIU, prior to June 22, 2008, is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


